Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 are currently pending in the instant application. Claims 1, 5, 10, 11 and 13-15 were amended by Applicants’ amendment filed 03-16-2021. Claims 16-20 were added by Applicants’ amendment filed 03-16-2021. No claims were canceled by Applicants’ amendment filed 03-16-2021.

Applicants’ amendments and newly added claims filed March 16, 2021, have necessitated this Restriction/Election Requirement.

It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-4, 14-16 and 18-20, drawn a biosensor, classified in G01N33/543. 
II.	Claim(s) 5-13 and 17, drawn to a method of modulating the pH or ionic concentration in a biosensor, classified in C12Q1/6816.
The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and II are related as a product and a process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Kavusi et al. (US20140008244; paragraphs [0005]-[0006]; and [0051]). A search for prior art and consideration of patentability of all claims of Group I and Group II together does not necessary overlap with one another, thereby generating an undue burden on the examiner.


Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Group I-II, the Applicant is required to further elect an ultimate species for each of the following:

A.	A single specific species election of what aqueous solutions further comprise such as, for example, wherein the aqueous solution further comprises one or more electrolytes selected from the group consisting of sodium sulfate...and combinations thereof (instant claim 2) OR wherein aqueous solution further comprises a phosphate buffer (instant claim 3), such as recited in claims 2 and 3 (please elect one of instant claims 2 or 3).

OR wherein the biosensor is configured to use the one or more electrodes to react the electrochemically active agent in the aqueous solution (instant claim 20), such as recited in claims 4 and 20 (please elect one of instant claims 4 or 20).

C.	A single specific species election of electrochemically active agent such as, for example, wherein the electrochemically active agent is added to the aqueous solution at a concentration of 1 nm to 100 mM (instant claim 6) OR wherein the electrochemically active agent is selected from the group consisting of dopamine...and potassium 9,10-anthraquinone (instant claim 7), such as recited in claims 6 and 7 (please elect one of instant claims 6 or 7).

D.	A single specific species election of what aqueous solutions comprises such as, for example, wherein the aqueous solution comprises a dilute phosphate buffer; one or more electrolytes; and a buffer inhibitor (instant claim 8) OR wherein aqueous solution comprises a dilute phosphate buffer; and one or more electrolytes (instant claim 9), such as recited in claims 8 and 9 (please elect one of instant claims 8 or 9).

E.	A single specific species election of layer of immobilized polymer such as, for example, wherein the immobilized polymer covers at least one of the one or more electrodes (instant claim 14) OR wherein the immobilized polymer coats the transparent support substrate by covalent attachment (instant claim 16), such as recited in claims 14 and 16 (please elect one of instant claims 8 or 9).

F.	A single specific species election of layer of immobilized polymer in the biosensor of claim 14 such as, for example, wherein the immobilized polymer covers at least one of the one or OR wherein the immobilized polymer coats the transparent support substrate by covalent attachment (instant claim 18), such as recited in claims 15 and 18 (please elect one of instant claims 15 or 18).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 5 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, claim 1 recites a biosensor, where the dependent claims recite that aqueous solutions further comprises one or more electrolytes selected from the group consisting of sodium sulfate...and combinations thereof (instant claim 2); or wherein aqueous solution further comprises a phosphate buffer (instant claim 3), such that the content of the different aqueous solutions results in biosensors having different structures; wherein different aqueous solutions affect the speed and completeness of the electrochemical reaction; the sensitivity of the electrodes; the amount or timing of fluorescence that can be detected; the type of instrumentation that can be used to detect changes in ionization; the ability of the biosensor to modulate ions in solution, the types of probes can be used for detection or modulation, etc. Thus, at the very least, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/Amy M Bunker/
Primary Examiner, Art Unit 1639